Detailed Action
Status of Claims
This replies to the 12/17/2020 application. Claims 1-20 are reviewed; 21-50 canceled.	
Corresponding US PG PUB 20210272152	

 					Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-20 is/are directed to one or more abstract idea(s).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the abstract idea(s).  
Step 1
The claims and their dependents are directed to one of the statutory classes (1 process, 11 machine). The claims herein are directed to subject matter which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  
Step 2a Prong 1
The claim(s) 1, 11 is/are directed to Certain Methods Of Organizing Human Behavior. The claim is directed to optimizing advertising by using math (compare first and second likelihoods) to choose which of two mediums should be invested with an ad. The choice is based on the universal concept of making a decision based on a marginal return (first medium with respect to second medium). The claims are directed to budgeting, Intellectual Ventures I LLC v Capital One, 792 F3d 1363 (CAFC 2015), MPEP 2106.04a2IIC. Instead of betting one of two horses based on comparing likelihood of first horse and second horse winning, Applicant bets on which of two mediums will generate an impression. Taken to its logical conclusion, one would get a patent for predicting which of two decision paths is more likely to pan out, and then go down the more promising path. Applicant claims the concept of A/B testing to affect a change in ad budget.
here applicant is still comparing the two likelihoods as in Bilski but investing in one of the two considered (two ad mediums) having the more promising likelihood.
There is “no meaningful distinction between this type of financial industry practice” (to quote Credit Accepatance v Westlake) in Bilski and picking the winning horse -- as the idiom goes -- (ad medium after comparing first likelihood and second likelihood) here (quoting Credit Acceptance v Westlake 859 F3d 1044 (CAFC 2015)).
Compare using an algorithm to get optimal number of visits by sales rep (In re Maucorps 609 F2d 481). MPEP 2106.04a2
Alice
clearinghouse
implemented by computer
Here
budgeting 
implemented by computer
Bilski
hedge
implemented by computer


Thus, the claims “recite” an abstract idea (i.e. “PEG” Revised Step 2A Prong 1=Yes).
Additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to: computing, medium, processing circuitry. Other steps do not present significantly more or integrate the idea into a practical application.
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are directed to an abstract idea with additional generic computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation.  The claims in ordered combination are just the abstract idea implemented on a computer, the ordered combination spelling out how to do computer implement. The specification has the computer as any machine that performs the functions. The additional elements are not sufficient to  limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers" (citing Bilski 561 US at 610).  
Prong 1 answered “YES”, the next question in Prong 2 is whether there is an integrated practical application. This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – computing, medium, processing circuitry to perform the claim steps. The elements are recited at a high-level of generality (e.g. generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component, general linking of idea to generic element. Accordingly, these additional elements do not integrate the abstract idea into a practical application for lack of any meaningful limits on practicing the abstract idea.
For example, but for the computer, training in the context of this claim encompasses user manually for using math to in association with advertising, i.e. CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY, in a particular technological environment computer-implemented/medium/storage. 
The data gathering steps do not add significantly more.
Dependent claims
Claim 2, 12 describe the idea identifying similar ads based on genre of subject; this is part of the idea using one metric of comparison so that similar things are compared via that metric (apples to apples, both fruit), 2, 12 describe the idea of how to identify an ad based on a comparison. Labeling a thing (e.g. coding with a color, number, image, series of data elements, calling it one thing versus another) to keep track of it is routine, data management, for data recognition, data storage, Content Extraction. 
Claim 3, 13 describe the idea, which includes comparison and making a choice based on one thing having one of a few possible states (lesser, equal, greater) which is obtaining and comparing intangible data (CyberSource) which is computer implemented, not significantly more.
Claim 4, 14 and 5, 15 describe the idea, which includes a basis for when to reallocate, comparison and making a choice based on one thing having one of a few possible states (lesser, equal, greater) which is obtaining and comparing intangible data (CyberSource) which is computer implemented, not significantly more.
Claim 6, 16 describe the information (impression for – first, second -- medium is asset type).
Claim 7, 17 describe the idea, which includes a likelihood based on data gathered, here popularity and existing generation 
Claim 8, 18 describe the idea, which includes a likelihood based on data gathered, here attributes 
Claim 9, 19 describe the idea, which includes a comparison based on data gathered, here ad history which is obtaining and comparing intangible data (CyberSource) which is computer implemented, not significantly more.
Claim 10, 20 describe the idea and information (subject is media asset) describing other information, data types or labels describing data types or labels.
The dependent claims are part of, not apart from, the idea.
Step 2b
The additional elements computing, medium, processing circuitry are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a 
Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic computer processors and software that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation. The additional element merely instruct that the execution of the abreact idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the computer, processor, medium do something unconventional such that Applicant has improved computer functionality. Applicant presents an idea for which computers are invoked merely as a tool. 
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
The further elements of the claims are merely directed to further abstract ideas (a plurality of exceptions December 16, 2014 Interim Guidance p 74625, Fed Register Vol 79 No 241) and in ordered combination invoke merely as a tool what is conventional (device, ad inventory, computer program product, medium). There is not improvement in these items, but rather they are invoked as a tool to solve a business problem (targeted marketing), not a technical problem. Applicant says, Specification: any means of gathering touchpoint data, any technique for preparing data, any technique for preparing data, any technique for modeling attribute importance, any technique for modeling attribute value importance, any machine learning, any content medium, any computerized display, any combination of channel owner, channel data provider, attribution entity, any intermediate hardware, any machine, any mechanism for storing transmitting, any media for storing and transmitting, any media.
In a search for an inventive concept, one may look to Applicant’s own words in Specification and find marketing ¶ 4-5.
The claim limitations alone or in ordered combination do not improve upon the technical field to which the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of any device itself. 
The additional elements alone or in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond generic linking use of an abstract idea to a particular technological environment. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are generic activities previously known to the industry. Moreover, these generic limitations do not lead to an integrated practical application because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to an integrated practical application.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  
Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  
Moreover, mere recitation of a machine or medium in the preamble does not make a claim statutory under 35 U.S.C. 101, as seen in the Board of Patent Appeals Informative Opinion Ex Parte Langemyr (Appeal 2008-1495).  Moreover, mere mention of a piece of a computer or processing device does not confer patentability. Alice Corporation Pty. Ltd. v CLS Bank International ("Alice Corp") 573 US __ (2014). Incorporating the two-step test espoused in its recent decision in Mayo v. Prometheus 566 U.S. ___ (2012), the Court describes a first inquiry as to whether the claims at issue are directed to a patent-ineligible concept. If so, the Court requires a second inquiry as to whether the elements, individually or in combination, “transform” the nature of the claims into a patent-eligible invention. The Court described this second step as a search for an inventive concept, “i.e., an element or combination sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.”  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic elements that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea. The additional element merely instruct that the execution of the abreact idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the computer, processor, medium do something to improved hardware functionality.
The further elements of the claims are merely directed to further abstract ideas and in ordered combination pose a list of abstract ideas, and invoke merely as a tool what is generic. There is no improvement in these items, but rather they are invoked as a tool to solve a business problem (targeted marketing), not a technical problem. 
In an effort to find some inventive concept, one can look to Applicant's own words in Specification ¶ 5. There, he states the problem addressed is marketing, i.e. Certain Methods of Organizing Human Behavior. 
Here, the claims neither improve the technological infrastructure nor provide particular solutions to challenges. Rather, in ordered combination the claim limitations spell out the steps of calculating a number using generic technology. 
In addition to these indisputably generic features, Applicant did not invent any of those features, and the claims do not recite them in a manner that produces a result that overrides the generic use of these known features. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258 (Fed. Cir. 2014). When viewed as an ordered combination, the proposed claims recite no more than the sort of “perfectly” generic computer components employed in a customary manner that we have held insufficient to transform the abstract idea into a patent-eligible invention. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016). We must thus conclude that the claims fail step two as well.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic computer processors and software that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be generic in any computer implementation. The additional element merely instruct that the execution of the abstract idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the computer, processor, storage do something nongeneric such that Applicant has improved computer functionality. Applicant presents an idea for which computers are invoked as a tool. 
By way of example, in Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946. In addition to the abstract idea, the claims also recited the additional element of modifying the underlying XML document in response to modifications made in the dynamic document. 850 F.3d at 1342; 121 USPQ2d at 1947-48. Examples that the courts have indicated may not be sufficient to show an improvement to technology include:
-Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48; 
-Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)
Here, the claims neither improve the technological infrastructure nor provide particular solutions to challenges. Rather, they spell out the steps of an algorithm for organizing human behavior implemented with generic technology. In addition to these indisputably conventional features, Applicant did not invent any of those features, and the claims do not recite them in a manner that produces “a result that overrides the routine and conventional” use of these known features. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258 (Fed. Cir. 2014). When viewed as an ordered combination, the proposed claims recite no more than the sort of “perfectly conventional” generic computer components employed in a customary manner that we have held insufficient to transform the abstract idea into a patent-eligible invention. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016). We must thus conclude that the claims fail step two as well. 
Claims dependent from the independent claims do not cure the deficiencies and are rejected.

            		                        CLAIM REJECTIONS - 35 USC § 112, b
The following is a quotation of 35 U.S.C. 112, b:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, 11 (and dependents) is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In claim 1, 2, 10, 11, 12, 20 – no antecedent for subject.  
           	 
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for obviousness rejections in this Office Action:
a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made

Reference text, Figs are below annotated, bold, italicized or underlined to map claim to reference. 

MPEP 2123: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331 (Fed. Cir. 1983) A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). 

Claims 1-20 are rejected under 35 USC 103 over Flood (US PG PUB 20160267527) in view of Huang (US Pat 11049133)

CLAIM 1, 11
Flood reallocates from first medium to second based on a metric ¶ 41 rather than expectation, prediction, forecast, likelihood
Basically except for likelihood see HUANG below  
Flood shows
managing impressions comprising:
Flood ¶ 3-4, 11-12 , ¶ 22, 35, 39, 41, 49-51, 67-76, 78, 88, 96-97, Fig 1-3 and corresponding text 
[Wingdings font/0xA2] identifying a first medium on which an advertisement is provided
Flood ¶ 3-4, 11-12 , ¶ 22, 35, 39, 41, 49-51, 67-76, 78, 88, 96-97, Fig 1-3 and corresponding text 
[Wingdings font/0xA2] identifying a second medium on which the advertisement can be provided
Flood ¶ 3-4, 11-12 , ¶ 22, 35, 39, 41, 49-51, 67-76, 78, 88, 96-97, Fig 1-3 and corresponding text 

NOT EXPLICIT in Flood is likelihood
[Wingdings font/0xA2] computing, using processing circuitry, a first likelihood of generating an impression on the first medium using the advertisement
Huang 1:14-21, 2:10-55, 6:11-7:41, 9:1-35, 11:42-61, 13:1-50, 14:10-20, Fig 4 14:32-67, 15:43-55
[Wingdings font/0xA2] computing, using the processing circuitry, a second likelihood of generating an impression on the second medium using the advertisement, 
Huang 1:14-21, 2:10-55, 6:11-7:41, 9:1-35, 11:42-61, 13:1-50, 14:10-20, Fig 4 14:32-67, 15:43-55
wherein the first likelihood and the second likelihood are computed based on:
Huang 1:14-21, 2:10-55, 6:11-7:41, 9:1-35, 11:42-61, 13:1-50, 14:10-20, Fig 4, 14:32-67, 15:43-55

NOT EXPLICIT in Flood is likelihood as popularity of medium but
[Wingdings font/0xA8] a respective popularity metric associated with the subject on each of the first medium and the second medium, and
Huang says some channels are better than others in certain situations, e.g. where engagement is needed (Huang 2:35-45 and 2:10-55)
Huang uses probabilistic  or forecast popularity and traffic
Fig 4, 14:32-67
It would have been obvious to use that popularity (Fig 4, 14:32-67) and choice between medium (Fig 4, 14:32-67)
[Wingdings font/0xA8] historical data (Huang 2:65-3:9, 3:10-28, 4:60-5:25, 12:4-14) indicative of other advertisements that were similar to the advertisement
Huang 21:60-67, Fig 5 and corresponding text, 15:55-67, 16:12-56
[Wingdings font/0xA8] comparing, using the processing circuitry, the first likelihood to the second likelihood
Huang at least 6:11-7:41
[Wingdings font/0xA2] based on the comparing, determining, using the processing circuitry, whether to generate the impression on the second medium and
Flood Fig 2-3 and corresponding text has decision whether to generate the impression on the second medium ato reallocate, ¶ 86-87 and
Huang at least 6:11-7:41 reallocates to second medium (9:1-20. 11:40-60) based on comparing
[Wingdings font/0xA2] causing to be generated, by the processing circuitry, the impression based on the determining
Flood ¶ 11-12, Fig 3 and corresponding text 
Huang Fig 1
Flood and Huang are both marketing reallocation teachings, both in marketing,  both reallocating from one medium to another (Flood Fig 1-3, Huang 11:40-60, 15:40-60) and thus analogous prior art. It would have been obvious to combine Flood and Huang for the advantage of improving Floods reallocation based on likelihood (Huang) of an impression on first or second medium (Flood Fig 1-3) basing likelihood on medium attribute (Flood ¶ 52)

CLAIM 2, 12
Flood/Huang shows the above and shows
claim 1/11, further comprising identifying the advertisements that were similar to the advertisement based on a genre of the subject
Huang at least Fig 5 and corresponding text, e.g. step 530 and corresponding text 

CLAIM 3, 13 
Flood/Huang shows the above and shows
claim 1/11, wherein 
[Wingdings font/0xA2] determining whether to generate the impression on the second medium comprises determining to generate the impression on the second medium in place of on the first medium when the second likelihood is greater than the first likelihood
Huang at least 6:60-7:67 and Fig 1

CLAIM 4, 14
Flood/Huang shows the above and shows
claim 1/11, wherein the 
[Wingdings font/0xA2] impression is planned to be generated on the first medium a first number of times, and 
Huang frequency cap at least Fig 3-4, 2:10-55
Huang’s frequency cap is number
[Wingdings font/0xA2] wherein determining whether to generate the impression on the second medium comprises determining to generate the impression on the first medium less than the first number of times and determining to generate the impression on the second medium when the second likelihood is greater than the first likelihood
Huang at least 3:10-28, 4:10-5:25 7:25-40 despite frequency cap adjust (reallocate) when the second likelihood is greater than the first 6:63-7:24

CLAIM 5, 15
Flood/Huang shows the above and not explicit in Flood alone is
claim 1/11, wherein  determining to generate the impression on the second medium when the second likelihood is greater than the first likelihood comprises 
[Wingdings font/0xA2] determining to generate the impression a number of times on the second medium, wherein the number is a difference between a pre-defined total number of times the impression has been budgeted and a number of times the impression has been provided on the first medium
Flood teaches reallocating from first medium to second but NOT EXPLICIT is number of times
However, Huang reallocates to generate per a frequency cap on second medium 11:42-62, 15:43-54, that being the difference between a predefined frequency cap and what was shown on first medium (15:43-54) before reallocation,
Flood and Huang are both reallocation teachings, both in marketing, and analogous prior art. It would have been obvious to combine Flood and Huang for the advantage and predictable result of a frequency cap begun on a first medium and because of reallocation the impression is generated a number of times on the second medium, wherein the number is a difference between a pre-defined total number of times the impression has been budgeted and a number of times the impression has been provided on the first medium

CLAIM 6, 16
Flood/Huang shows the above and shows
claim 1/11, wherein the
[Wingdings font/0xA2] impression is of a first media asset type for the first medium and wherein the impression is of a second media asset type for the second medium
Huang at least ¶ 52, Fig 5 and corresponding text

CLAIM 7, 17
Flood/Huang shows the above and shows
claim 1/11, wherein
[Wingdings font/0xA2] computing the first likelihood comprises computing the first likelihood based on the popularity metric and on existing generation data for the impression on the first medium
Huang 6:62-7:24 first likelihood
Huang 14:48-67 forecast using popularity
Huang 11:42-60, 12:4-14 forecast, likelihood, prediction using existing generation data for the impression on the first medium, likelihood using exponentiated gradient, Bayesian, Gaussian probabilistic models

CLAIM 8, 18
Flood/Huang shows the above and shows
claim 1/11, wherein the
[Wingdings font/0xA2] historical data indicative of other advertisements that were similar to the advertisement comprises a history of other advertisements on the same respective medium
Huang Fig 5 and corresponding text, step 530 and corresponding text 

CLAIM 9, 19
Flood/Huang shows the above and shows
claim 1/11, wherein the
[Wingdings font/0xA2] first likelihood and the second likelihood are further computed based on attributes of the first medium and the second medium, respectively
Flood ¶ 48-52 discusses importance of attributes of first and second medium and teaches concept of likelihood of impression (without using the word likelihood)
Huang 15:43-54, Huang 2:20-55
	Flood and Huang are both reallocation teachings, both in marketing, and analogous prior art. It would have been obvious to combine Flood and Huang for the advantage of improving Floods reallocation based on likelihood (Huang) of an impression on first or second medium (Flood Fig 1-3) basing likelihood on medium attribute (Flood ¶ 52)

CLAIM 10, 20
Flood/Huang shows the above and shows
claim 1/11, wherein the
[Wingdings font/0xA2] subject is a media asset
Flood at least ¶ 52
Huang at least 11:40-62


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154.  The examiner can normally be reached on M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BREFFNI BAGGOT
Primary Examiner
Art Unit 3681



/BREFFNI BAGGOT/Primary Examiner, Art Unit 3681